DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/21/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the instant application no copies of the NPL listed were provided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent No. 5,150,620).
a) regarding claim 1:
Lin discloses a method (Figure 1), comprising: 
providing series inverters (MP1/MN1 and MP2/MN2) to buffer an input node (TTL input) and an output node (CMOS output), wherein a voltage domain at the output node is higher than the voltage domain at the input node (Figure 2A); 
turning OFF power supply (via MP3) to a first inverter (MP1/MN1) of the series inverters at least partially responsive to an indication that an output signal is a logic high (column 3, lines 50-52); and 
turning ON power supply (via MP3) to the first inverter (MP1/MN1) of the series inverters at least partially responsive to an indication that the output signal is a logic low (column 4, lines 2-3).
b) regarding claim 6:
Lin discloses the method of claim 1, comprising: 
maintaining a second inverter (MP2/MN2) of the series inverters when the power supply to the first inverter is turned OFF and when the power supply to the first inverter is turned ON (column 3, lines 5-6).
c) regarding claim 7:
Lin discloses the method of claim 1, comprising:
enabling a reset switch (MP4) to turn ON the power supply to the first inverter (column 4, lines 59-68).
d) regarding claim 8:
Lin discloses an apparatus (Figure 1), comprising: 
series inverters (MP1/MN1 and MP2/MN2) selectively coupled to provide a buffer between an input node (TTL input) and an output node (CMOS output), wherein a voltage domain of the input node is different than a voltage domain of the series inverters (Figure 2A); and 
a power switch (MP3) arranged to: 
turn OFF power supply to a first inverter (MP1/MN1) of the series inverters at least partially responsive to an indication that an output signal is a logic high (column 3, lines 50-52); and 
turn ON power supply to the first inverter (MP2/MN2) of the series inverters at least partially responsive to an indication that the output signal is a logic low (column 4, lines 2-3).
e) regarding claim 9:
Lin discloses the apparatus of claim 8, comprising: 
a power supply (VDD) and a supply lead of a second inverter (MP2/MN2) of the series inverters coupled to supply power to the second inverter.
f) regarding claim 10:
Lin discloses the apparatus of claim 9, wherein the power supply (VDD) and supply lead of the second inverter (MP2/MN2) are coupled to maintain the second inverter both when the power supply to the first inverter is OFF and when the power supply to the first inverter is ON (column 3, lines 5-6).

Claims 1, 2, 6, 8-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US Patent No. 6,429,683).
a) regarding claim 1:
Miller et al. discloses a method (Figure 3), comprising: 
providing series inverters (300 and 320) to buffer an input node (Vin) and an output node (Vout), wherein a voltage domain at the output node (VDDH) is higher than the voltage domain at the input node (VDDL; column 3, lines 33-40); 
turning OFF power supply (via 340) to a first inverter (300) of the series inverters at least partially responsive to an indication that an output signal is a logic high (column 4, lines 31-33); and 
turning ON power supply (via 340) to the first inverter (300) of the series inverters at least partially responsive to an indication that the output signal is a logic low (column 4, lines 28-31).
b) regarding claim 2:
Miller et al. discloses the method of claim 1, comprising: 
generating a voltage pulse via a third inverter (310) to turn ON the power supply to the first inverter (300) at least partially responsive to the input node (Vin) exhibiting a decreasing voltage level that represents a falling edge of an input signal (column 4, lines 42-46 and column 5, lines 8-12).
c) regarding claim 6:
Miller et al. discloses the method of claim 1, comprising: 
maintaining a second inverter (320) of the series inverters when the power supply to the first inverter (300) is turned OFF and when the power supply to the first inverter (300) is turned ON.
d) regarding claim 8:
Miller et al. discloses an apparatus (Figure 3), comprising: 
series inverters (300 and 320) selectively coupled to provide a buffer between an input node (Vin) and an output node (Vout), wherein a voltage domain of the input node (VDDL) is different than a voltage domain of the series inverters (VDDH; column 3, lines 33-40); and 
a power switch (340) arranged to: 
turn OFF power supply to a first inverter (300) of the series inverters at least partially responsive to an indication that an output signal is a logic high (column 4, lines 31-33); and 
turn ON power supply to the first inverter (300) of the series inverters at least partially responsive to an indication that the output signal is a logic low (column 4, lines 28-31).
e) regarding claim 9:
Miller et al. discloses the apparatus of claim 8, comprising: 
a power supply (VDDH) and a supply lead of a second inverter (320) of the series inverters coupled to supply power to the second inverter.
f) regarding claim 10:
Miller et al. discloses the apparatus of claim 9, wherein the power supply (VDDH) and supply lead of the second inverter (320) are coupled to maintain the second inverter both when the power supply to the first inverter (300) is OFF and when the power supply to the first inverter (300) is ON.
g) regarding claim 11:
Miller et al. discloses the apparatus of claim 8, comprising: 
a third inverter (310) and a discharge switch (NFB) coupled to turn ON the power switch (340) at least partially responsive to the input node (Vin) exhibiting a decreasing voltage level that represents a falling edge of an input signal (column 4, lines 42-46 and column 5, lines 8-12).
h) regarding claim 14:
Miller et al. discloses the apparatus of claim 11, wherein: 
the third inverter (310) arranged to generate a voltage pulse (360) at least partially responsive to the input node (Vin) exhibiting the decreasing voltage level that represents a falling edge of the input signal (column 4, lines 42-44 and column 5, lines 8-11).
i) regarding claim 15:
Miller et al. discloses the apparatus of claim 14, wherein:
a voltage level  (VDDL) of the voltage pulse (360) is substantially same as a voltage level (VDDL) utilized to represent a logic high for the input signal (Vin; column 3, lines 34-36 and column 4, line 44).
Allowable Subject Matter
Claims 3-5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a method, comprising: charging a sense capacitor; and supplying power to the third inverter via a voltage across the sense capacitor, along with all the other limitations as required by claim 3.
The prior art of record fails to disclose or make obvious an apparatus, comprising: a sense capacitor to store a voltage for maintaining a supply lead of the third inverter, along with all the other limitations as required by claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842